Title: James Madison to John Tyler, 4 August 1826
From: Madison, James
To: Tyler, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr
                                
                                Aug. 4. 1826
                            
                        
                        I have recd. your favor of the 31. ult: inclosing a copy of your Oration on the death of Mr. Jefferson in
                            which you so eloquently express what is felt by all, as a just tribute to his exalted name, and a grateful commemoration of
                            his invaluable services to his country and to his fellow men. Be pleased to accept, Sir my thanks for your polite
                            attention, with assurances of my high & cordial esteem.
                        
                            
                                
                            
                        
                    